  Case 1:19-cv-00766-LPS Document 9 Filed 07/17/19 Page 1 of 3 PageID #: 152



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 SAROS LICENSING LLC,

                        Plaintiff,

       v.                                             C.A. No. 1:19-cv-00766-LPS

 HAIER US APPLIANCE SOLUTIONS, INC.
 dba GE Appliance,

                        Defendant.

                              UNOPPOSED MOTION TO STAY
                       ALL DEADLINES AND NOTICE OF SETTLEMENT

       Plaintiff Saros Licensing LLC (“Saros”) and Defendant Haier US Appliance Solutions, Inc.

dba GE Appliance (“Haier”), (collectively referred to herein as the “Parties”), by and through

respective counsel, hereby notify the Court that the Parties have agreed to a settlement in principle

and are reducing the settlement agreement to writing. The Parties move this Court for a temporary

stay of proceedings to allow for sufficient time to complete negotiations and memorialize the

settlement. The Parties jointly request that the Court enter a temporary stay of the proceedings for

forty-five (45) days to include September 3, 2019.

Dated: July 17, 2019                            Respectfully submitted,

                                                DEVLIN LAW FIRM, LLC

                                                /s/ Timothy Devlin
                                                Timothy Devlin (No. 4241)
                                                1526 Gilpin Avenue
                                                Wilmington, DE 19806
                                                Phone: 302-449-9010
                                                Fax: 302-353-4251
                                                tdevlin@devlinlawfirm.com

                                                ATTORNEYS FOR PLAINTIFF
  Case 1:19-cv-00766-LPS Document 9 Filed 07/17/19 Page 2 of 3 PageID #: 153



                             CERTIFICATE OF CONFERENCE

       The undersigned certifies that on July 16, 2019, counsel for Plaintiff conferred with counsel
for Defendant about the issues presented here. Counsel for Defendant indicated that it was not
opposed to the relief sought herein.


                                              /s/ Timothy Devlin
                                              Timothy Devlin



       SO ORDERED this            day of                             , 2019.



                              Chief, United States District Court Judge
  Case 1:19-cv-00766-LPS Document 9 Filed 07/17/19 Page 3 of 3 PageID #: 154



                                 CERTIFICATE OF SERVICE

       This is to confirm that a copy of the foregoing was electronically filed on July 17, 2019.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system,

and the filing may be accessed through that system. Additionally, notice of this filing will be sent

by electronic mail to:

                               Hal Bogard
                               4000 Buechel Bank Road
                               AP2-225
                               Louisville, KY 40225
                               Hal.bogard@geappliances.com



                                               /s/ Timothy Devlin
                                               Timothy Devlin
